Exhibit 10.2

 

Intercreditor Agreement

 

This Intercreditor Agreement is made and entered into between Summit Financial
Resources, L.P., a Hawaii limited partnership (“Summit”), and Fineline Molds, a
California corporation (“Lender”), and is acknowledged and consented to by
Pro-Dex, Inc., a Colorado corporation (“Borrower”).

 

RECITALS

 

1.             Summit is entering into a loan and security agreement with
Borrower wherein Summit has agreed to provide certain financing based, in part,
upon Borrower’s accounts receivable (the “Summit Financing”).

 

2.             Lender is currently providing certain financing to Borrower (the
“Lender Financing”).

 

3.             Summit and Lender desire to enter into this Intercreditor
Agreement in order to (i) agree to and confirm the relative rights and payment
of their respective indebtedness and (ii) agree to certain other rights,
priorities, and interests.

 

Agreement

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Summit and Lender hereby agree as follows:

 

1.             Definitions. Terms used in the singular shall have the same
meaning when used in the plural and vice versa. In addition to the terms defined
above, as used herein, the term:

 

a.               “Account” means a right to payment of a monetary obligation,
whether or not earned by performance: (i) for property that has been or is to be
sold, leased, licensed, assigned, or otherwise disposed of; (ii) for services
rendered or to be rendered; (iii) for a policy of insurance issued or to be
issued; (iv) for a secondary obligation incurred or to be incurred; (v) for
energy provided or to be provided; (vi) for the use or hire of a vessel under a
charter or other contract; (vii) arising out of the use of a credit or charge
card or information contained on or for use with the card; or (viii) as winnings
in a lottery or other game of chance operated or sponsored by a state,
governmental unit of a state, or person licensed or authorized to operate the
game by a state or governmental unit of a state. The definition of “Account”
shall include health-care receivables.

 

b.              “Default Rights and Remedies” means any and all rights and
remedies granted in, arising from, or relating to any agreement, instrument, or
document and any and all rights and remedies now or hereafter existing by
statute, at law, or in equity, which may be exercised only upon the occurrence
of a breach or event of default.

 

c.               “Encumbrance” means any and all security interests, liens,
mortgages, deeds of trust, assignments, and any other right, title or interest
in, to, or on any property of Borrower and/or any guarantor (whether obtained by
agreement or by judicial process), including real property, personal property,
intellectual property, and intangible property.

 

d.               “Inventory” means goods, other than farm products, which (i)
are leased by a person as lessor, (ii) are held by a person for sale or lease or
to be furnished under a contract of service, (iii) are furnished by a person
under a contract of service, or (iv) consist of raw materials, work in process,
or materials used or consumed in a business.

 

e.               “Summit Collateral” means, for purposes of this Intercreditor
Agreement, the following personal property of Borrower, wherever located, now
owned or existing or hereafter acquired or created, and all additions and
accessions thereto, all replacements, insurance or condemnation proceeds, all
documents covering any of such collateral, and all products and proceeds
thereof: all Inventory, all Accounts, and all balances, deposits, debts, or any
other amount of obligations of Summit owing to Borrower, including, without
limitation, any reserve, whether or not due.

 



 

 

  

2.             Consent to Loans. Lender hereby consents to Borrower entering
into the agreements evidencing the Summit Financing. Lender waives any provision
in any agreement between Lender and Borrower which prohibits, restricts, or
limits the right of Borrower to enter into the agreements evidencing the Summit
Financing.

 

3.             Priority of Encumbrances. Irrespective of the time, order,
manner, or method of creation, attachment or perfection of the Encumbrances
granted to Summit or Lender, the time, place or manner of the filing of their
respective financing statements or other method of perfection, the time, place
or manner of recording of any instrument, whether Summit or Lender or any bailee
or agent thereof holds possession of any or all of the property or assets of
Borrower, the dating, execution or delivery of any agreement, documents or
instrument granting Summit or Lender the Encumbrance, the giving or failure to
give notice of the acquisition or expected acquisition of any purchase money
security interest or other Encumbrance, and any provision of the Uniform
Commercial Code or any other applicable statute or common law to the contrary:

 

Any and all Encumbrances in favor of Summit in or on any Summit Collateral, now
existing or hereafter created, shall have priority over any and all Encumbrances
in favor of Lender in or on any Summit Collateral, now existing or hereafter
created. Lender hereby subordinates any and all Encumbrances in favor of Lender
in or on any Summit Collateral, now existing or hereafter created, to any and
all Encumbrances in favor of Summit in or on any Summit Collateral, now existing
or hereafter created. In the event Lender receives any payments constituting
Summit Collateral, Lender shall forward such payments to Summit within five (5)
business days after receipt of the same.

 

4.             Exercise of Default Rights and Remedies. Lender agrees that it
will not exercise any Default Rights and Remedies concerning the Lender
Financing without first giving Summit at least ninety (90) days written notice
of the default on the Lender Financing, which notice shall specify the nature
and terms of the default on the Lender Financing.

 

5.             No Waiver of Other Rights. This Intercreditor Agreement is
intended solely for the purpose of defining the relative rights of Summit and
Lender and nothing contained herein is intended to nor shall impair the
obligations of Borrower, any guarantor, or any other obligors, to pay Summit or
Lender, as the case may be, the principal and interest on the Summit Financing
and the Lender Financing as and when the same shall become due and payable in
accordance with their terms, subject to the rights of Summit created by this
Intercreditor Agreement.

 

6.             Nonavoidability and Perfection. The subordinations and priorities
provided herein are applicable regardless of whether the Encumbrance to which
another Encumbrance is subordinated is perfected or is voidable for any reason.

 

7.             Non-Reliance, Duty to Notify. Summit and Lender each expressly
acknowledge that, except as expressly provided in this Intercreditor Agreement,
neither they nor any of their officers, directors, partners, employees,
representatives, agents, attorneys, or affiliates, has made any representations
or warranties to each other and that no act by Summit or Lender hereafter taken,
including any review of the affairs of Borrower, shall be deemed to constitute
any representation or warranty by Summit or Lender. Summit and Lender each
represent that they have, independently and without reliance upon the other and
based on such documents and information as each has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial, and other condition and creditworthiness of Borrower and made its own
decision to enter into this Intercreditor Agreement. Summit and Lender each also
represent that it will, independently and without reliance upon the other and
based on the documents and information as each shall deem appropriate at the
time, continue to make its own credit analysis, appraisals, and decisions in
taking or not taking action under this Intercreditor Agreement, and in regard to
the Summit Financing and the Lender Financing, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial, and other condition and creditworthiness of Borrower. Neither Summit
nor Lender shall have any duty or responsibility to provide the other with any
credit or other information concerning the business, operations, property,
financial, and other condition or creditworthiness of Borrower that may come
into their possession.

 

Except as otherwise provided herein, neither Summit nor Lender shall have any
duty or obligation to notify the other of any event of default or breach on the
Summit Financing or the Lender Financing nor of any material adverse change
affecting the Summit Financing, the Lender Financing, Borrower, any guarantor,
or any other

 



2

 

 

obligor. Summit and Lender will attempt to notify each other of the occurrence
of an event of default under the Summit Financing or the Lender Financing but,
except as otherwise provided in Section 4 above, failure to do so shall not
constitute a breach or default under this Intercreditor Agreement and no
liability shall result from failure to provide such notice.

 

8.             Notices. All notices hereunder shall be in writing and may be
sent by certified mail, return receipt requested. Notices so mailed shall be
deemed received when deposited in a United States post office box, postage
prepaid, properly addressed to Summit or Lender at the mailing address stated
herein or to such other address as Summit or Lender may from time to time
specify in writing. Any notice so addressed and otherwise delivered shall be
deemed given when actually received by the addressee.

 

Mailing Addresses:

 

Summit:

 

Summit Financial Resources, L.P. 

2455 East Parleys Way, Suite 200 

Salt Lake City, Utah 84109 

Attention: Senior Portfolio Manager

 

Lender:

 

Fineline Molds 

210 West Arrow Highway, Suite C 

San Dimas, California 91773 

Attention: President

 

9.             Indemnification. Borrower shall indemnify Summit and Lender for
any and all claims and liabilities, and for damages which may be awarded against
or incurred by Summit and/or Lender, and for all reasonable attorneys fees,
legal expenses, and other out-of-pocket expenses incurred in defending such
claims, arising from or related in any manner to the negotiation, execution, or
performance by Summit and/or Lender of this Intercreditor Agreement or any of
the agreements, documents, obligations, or transactions contemplated by this
Intercreditor Agreement.

 

Summit and Lender shall have the sole and complete control of the defense of any
such claim involving Summit and Lender respectively. Summit and Lender are
hereby authorized to settle or otherwise compromise any such claims as Summit or
Lender in good faith determines shall be in its best interests.

 

10.           Binding Effect. This Intercreditor Agreement shall apply to and
govern all renewals, amendments, restatements, and replacements of any and all
agreements, instruments, and documents evidencing or relating to the Summit
Financing and the Lender Financing, including any which increase the amount of
the financing or loan, increase the interest rate thereon, and/or extend or
modify the payment terms. In addition, this Intercreditor Agreement is binding
upon and inures to the benefit of the successors and assigns of all parties
hereto.

 

11.           No Agency or Joint Venture. Nothing in this Intercreditor
Agreement shall be construed to create any agency relationship between Summit
and Lender. Neither Summit nor Lender shall have any authority to act for or
bind the other. Nothing in this Intercreditor Agreement shall be construed to
create any joint venture, partnership, or fiduciary relationship between Summit
and Lender.

 

12.           Attorneys Fees in the Event of Default. Upon the occurrence of an
event of default or breach hereunder, the non-defaulting party shall be entitled
to recover reasonable attorneys fees and legal expenses incurred as a result of
such default or breach and in exercising any rights and remedies.

 

13.           Jury Waiver. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM,
WHETHER IN

 



3

 

 

CONTRACT OR IN TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED
TO THIS INTERCREDITOR AGREEMENT.

 

14.           Severability of Invalid Provisions. Any provision of this
Intercreditor Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction only, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

15.           Warranty of Signing Representative. The representative signing
this Intercreditor Agreement on behalf of Summit and Lender each represents and
warrants that he or she has been duly authorized to execute and deliver this
Intercreditor Agreement and that upon execution and delivery hereof by all
parties hereto, this Intercreditor Agreement will be binding and enforceable in
accordance with its terms against such party for whom such representative has
signed.

 

16.           Duplicate Originals; Delivery. Two or more duplicate originals of
this Intercreditor Agreement may be signed by the parties, each duplicate of
which shall be an original but all of which together shall constitute one and
the same agreement. Facsimile or other electronic transmission of any signed
original document, including retransmission of any signed facsimile or other
electronic transmission, shall be the same as delivery of an original.

 

17.           Integrated Agreement and Subsequent Amendment. This Intercreditor
Agreement constitutes the entire agreement between Summit and Lender and may not
be altered or amended except by written agreement signed by Summit and Lender.
All other prior and contemporaneous agreements, arrangements, and
understandings, oral, written, express, or implied, between the parties hereto
as to the subject matter hereof are rescinded.

 

Dated: September 9, 2015.

 



 



  Summit Financial Resources, L.P.         By: -s- James Baugh
[rhf150667003_v1.jpg]

  Name:  James Baugh

  Title:  VP– NUM



        Fineline Molds         By:  -s- Bruce Kent [rhf150667005_v1.jpg]

  Name:  Bruce Kent

  Title:  President



 

Acknowledged and consented to as of September 9, 2015:

 

Pro-Dex, Inc. 





      By: -s- Rick Van Kirk [rhf150667004_v1.jpg]   

Name:  Rick Van Kirk  

Title:  Chief Executive Officer  

 



4